ORDER
PER CURIAM:
Melody Spencer and Kevin Schnell, former Kansas City police officers, were terminated by the Board of Police Commissioners. They sued the Board for violation of the Missouri Human Rights Act, ch. 213, RSMo, and for breach of contract. The Board moved for summary judgment, *541alleging (among other things) that Spencer and Schnell’s suit was barred by res judi-cata or claim preclusion, because Spencer and Schnell had separately litigated to final judgment lawsuits seeking judicial review of their terminations. See Spencer v. Zobrist, 323 S.W.3d 391 (Mo.App. W.D.2010); Schnell v. Zobrist, 323 S.W.3d 403 (Mo.App. W.D.2010). The Circuit Court of Daviess County granted summary judgment to the Board. Spencer and Schnell appeal. We affirm. Because a published opinion would have no precedential value, an unpublished memorandum setting forth the reasons for this order has been provided to the parties. Rule 84.16(b).